EXHIBIT 10.5

[c52634_ex10-5x1x1.jpg]


PLACEMENT AGREEMENT

          This Placement Agreement (the “Agreement”) is made effective this 29
day of August, 2007, by and among Fearless International, Inc., a Nevada
corporation (the “Company”), Global Hunter Securities, LLC, a New York limited
liability company, and the managing placement agent (“GHS”) and Ardent Advisors,
LLC a Delaware limited liability company and office of supervisory jurisdiction
of Nexcore Capital, Inc. (“Ardent” and, together with GHS, the “Advisor”) with
respect to the following facts:

A.     

The Company is engaged in the design and marketing of luxury performance
powerboats and yachts.

  B.     

The Company is a public company with capital needs.

  C.     

The Company desires to have the Advisor, on an exclusive basis, provide certain
capital raising and placement services (collectively, the “Services”), as
described in Paragraph 3 of this Agreement, pursuant to the terms and conditions
of this Agreement.

  D.     

The Advisor desires to provide the Services to the Company pursuant to the terms
and conditions of this Agreement.

  E.     

The Advisor will use only Company approved materials in the promotion of the
Company and its solicitation for funds.

 

          NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants herein contained, the parties hereto intending to be legally
bound agree as follows:

          1.                APPOINTMENT OF THE ADVISOR. The Company grants to
the Advisor for the term of this Agreement, the authority to provide the
Services of raising capital on an exclusive basis upon the terms and conditions
set forth in this Agreement.

          2.                DEFINITIONS.

(a)     

                              “Common Stock” means the common stock of the
Company as it exists on the date hereof.

  (b)     

                              “Financial Requirement” means a Financing,
Transaction or any combination of Financings and Transactions whereby the
Company would receive, in total aggregate value, at least $6,000,000.

  (c)     

                              “Financing” means the gross proceeds or gross
value of any private placement equity financing, or private placement debt
financing

 

-1-

Global Hunter Securities · 601 Poydras Street, Suite 2025 · New Orleans, LA
70130 · 504.527.0333 · Fax 504.525.5607

--------------------------------------------------------------------------------



 

convertible into equity of the Company. A Financing shall exclude the Company’s
existing Regulation S offering in accordance with the terms of such offering on
the date hereof (the “Reg S Offering”).

    (d)     

                              “Post-termination Closing” means any Financing or
Transaction consummated within (1) 12 months after termination of this Agreement
with any Person or Persons, or (2) 18 months after termination of this Agreement
with any Person or Persons introduced to the Company by the Advisor during the
term of this Agreement, or with whom the Advisor discussed the terms of a
potential Financing or Transaction during the term of this Agreement.

  (e)     

                              “Person” means any person, group of persons,
partnership, joint venture, limited liability company, corporation or other
entity, including subsidiaries thereof, other than those of the Company or the
Company.

  (f)     

                              “Transaction” means (i) any merger, consolidation,
reorganization, recapitalization, business combination or other transaction
pursuant to which a Person or a material subsidiary or other business unit of a
Person acquires, is acquired by, or combines with, the Company, including but
not limited to a reverse merger, into a shell or otherwise, or (ii) the
acquisition, directly or indirectly, of or by the Company (or by one or more
persons acting together with the Company pursuant to a written agreement or
otherwise), in a single transaction or a series of transactions, of all or
substantially all of the assets of a Person or of the Company or a material
subsidiary or other business unit of a Person or of the Company or of fifty
percent or more of a Person's, or of the Company's, outstanding common stock
(whether by way of tender or exchange offer, open market purchases, negotiated
purchases or otherwise).

 

     3.                        ADVISOR SERVICES. The Advisor, as independent
contractors, will provide the following Services to the Company during the term
of this Agreement as reasonably requested or required by the Company:

    (a)    

                              Attempt to secure the Financial Requirement for
the Company (at least $6,000,000) through equity investments or debt instruments
from accredited investor entities;

      (b)

                              Offer advice and consultation with respect to the
creation of the Company’s investor presentation to enhance the probability of
attainment of funds, including but not limited to reviewing and modifying the
Company’s investment and presentation documents toward attracting additional
investors and develop new material as deemed necessary to bring qualified
investors to an investment position in the Company;

      (c)

                              If reasonably available, structure a Transaction
whereby the Company would receive Financing as a result of such Transaction; and

      (d)

                              Other services necessary to accomplish the
financing goals of the Company will be identified and agreed to as the efforts
identified herein are carried out.

 

-2-

--------------------------------------------------------------------------------



     4.                      COMPENSATION TO THE ADVISOR. As compensation for
providing the Services described hereunder, the Company agrees to pay the
Advisor:

     (a)     

                              For Financings consisting of equity investments,
including debt convertible into common stock and preferred stock convertible
into common stock, during the term of this Agreement and for any
Post-termination Closing, a fee of 10% (ten percent) of each Financing, payable
to the Advisor in cash from the proceeds of the Financing, either prior to, or
immediately after, the transfer of the proceeds of the Financing or Transaction
to the Company;

       (b)     

                              For Financings consisting of non-convertible debt
instruments, during the term of this Agreement and for any Post-termination
Closing, a fee of 5% (five percent) of each Financing, payable to the Advisor in
cash from the proceeds of the Financing, either prior to, or immediately after,
the transfer of the proceeds of the Financing to the Company;

       (c)     

                              During the term of this Agreement and for any
Post-termination Closing, a fee of 10% (ten percent) of the aggregate number of
shares of Common Stock issued, or issuable upon conversion or exercise of any
other security issued by the Company in each Financing or Transaction payable,
in the sole discretion of the Advisor, in any combination of Common Stock or
warrants of the Company (the Warrants”). These shares of Common Stock and
Warrants will have the same terms, valuation or value, exercise price and
registration rights as the Common Stock and warrants issued in the respective
Financing or Transaction, (however, such Warrants shall have a cashless exercise
feature irrespective of whether the warrants in the respective Financing or
Transaction have such cashless exercise feature), except that if no warrants are
issued in the respective Financing or Transaction then the Warrants shall have a
term of at least five (5) years, an exercise price equal to the share price
under the most recent Financing, Transaction or other valuation, or as mutually
agreed to by the Company and the Advisor, and along with the Common Stock, piggy
back registration rights;

       (d)     

                              During the term of this Agreement and for the
period of 36 months from the termination of this Agreement or from the
Post-termination Closing, whichever is later, a fee of 5% (five percent) of the
proceeds from the exercise of any warrants issued pursuant to any Financing
secured by the Advisor, payable in the sole discretion of the Company (i) in
cash from the proceeds of the exercise of the warrants either prior to, or
immediately after, the transfer of the proceeds of the exercise of the warrants
to the Company, and/or (ii) Common Stock of the Company at a price equivalent to
the share price of the respective Financing with piggy back registration rights;

       (e)     

                              It is also understood that in the event that the
Advisor introduces Company to, or the Company enters into direct contact with, a
merger and/or acquisition candidate, indirectly through another intermediary,
with whom Company, or its nominees, ultimately executes a Transaction, the
Company agrees to compensate the Advisor in the amount of 2.5% (two and a half
percent)

 

-3-

--------------------------------------------------------------------------------



          

of total gross consideration provided by such merger and/or Transaction, such
fee to be payable in the same form of consideration received by the
seller/merged company. This will be in addition to any fees payable by the
Company to any other intermediary, if any, which shall be per separate
agreements negotiated between Company and such other intermediary; and

       (f)     

                              Upon the execution of this Agreement by all
parties, the Company shall advance GHS $25,000 to be applied to expenses
(including legal fees and costs) incurred in connection with this Agreement by
GHS. If the total expenses (including legal fees and costs) incurred by GHS in
connection with this Agreement exceed $25,000, the Company shall make additional
advances of $25,000 each upon the written request of GHS. GHS will submit an
itemized statement of expenses together with reasonable supporting documentation
to the Company on a monthly basis and, to the extent the advances made from time
to time by the Company to GHS do not cover the expenses of GHS, the Company
shall reimburse GHS for such expenses within 20 days of the date of such
itemized statement. Any reasonable and documented expenses (including legal fees
and costs) incurred by Ardent in connection with this Agreement shall be
submitted by Ardent to GHS, for application of the advances or reimbursements by
the Company in the above-described manner. The Company shall not be required to
reimburse Advisor expenses (or advance funds for such expenses) to the extent
the aggregate expense reimbursement hereunder would exceed $100,000, unless the
Company authorizes the incurrence of expenses in excess of such amount.

     The Advisor acknowledges that the Common Stock and warrants set forth in
this Paragraph 4 will be restricted securities as defined under the Securities
Act of 1933, and that they will be subject to the following restriction, which
will be noted as a legend in substantially the following form on the face of the
certificates representing the shares and the warrants:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR QUALIFIED UNDER THE
SECURITIES LAWS OF ANY STATE (THE “LAW”). SUCH SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND NEITHER SAID SHARES NOR ANY INTEREST THEREIN MAY BE SOLD OR
OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SHARES UNDER THE ACT AND QUALIFICATION UNDER THE LAW OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT
REQUIRED AS TO SAID SHARES.

          5.                     RIGHT OF FIRST REFUSAL. If the Advisor is
successful in raising the Financing Requirement for the Company during the term
of this Agreement or pursuant to a Post-termination Closing, and the Company
seeks additional Financing, then the Company shall grant the Advisor a right of
first refusal for twelve months at the same terms and conditions set forth in
this Agreement. If the Company is presented with a term sheet during the Right
of First Refusal, the Advisor, after receiving the term sheet from the Company,
must inform the Company within ten (10) days that it believes in good faith that
it can perform. If the Advisor believes it cannot perform, than the Company
shall not be bound by the Advisor’s Right of Frist

-4-

--------------------------------------------------------------------------------



Refusal. However, if the Advisor, in its good faith estimate, believes it can
perform and notwithstanding any terms, conditions or provisions of this
Agreement, if the Company enters into a placement agreement for Financing or any
other agreement whereby a broker or agent has agreed to raise capital for the
Company, the Advisor shall receive compensation and fees at an equivalent rate
(on a pro rata basis) as such broker or agent, but such equivalent rate shall
not be below the rates provided in Paragraph 4 of this Agreement.

          6.                    TERM OF AGREEMENT. The term of this Agreement
shall be until October 31, 2007 and commence on the date hereof, subject to
Paragraph 7 hereof. Either party may terminate this Agreement at any time by
giving the other party prior fifteen (15) days written notice of such
termination. At the option of Company, it may extend the agreement in 30 day
increments provided both Ardent and GHS both agree to such extensions.

          7.                    EFFECT OF TERMINATION. On and after termination
of this Agreement by either party, the Company shall pay to the Advisor all fees
in accordance with Paragraph 4. The obligation to pay such fees shall survive
any termination of this Agreement.

          8.                    REPRESENTATIONS OF THE COMPANY. The Company
represents and warrants to the Advisor that the disclosure documents regarding
the Company and its business, assets and liabilities are and will be true and
correct and contain no material omission or misstatement of the facts. The
Company agrees to keep the Advisor currently informed as to any changes in
material facts regarding the Company, its proposed business, its assets and
liabilities, or any other matters referred to in the disclosure documents
provided by the Company. Other than the Financing being undertaken by Advisor on
behalf of the Company pursuant to this Agreement, during the term of this
Agreement (a) neither the Company, nor any affiliate of the Company, shall
directly or indirectly sell, assign, transfer, pledge, hypothecate, or otherwise
dispose of in any way any Shares (as defined below) now or hereafter
beneficially owned or held by any such Person, except for Permitted Transactions
(defined below) unless otherwise agreed in writing by Advisor, and (b) the
Company shall not undertake any stock split, stock dividend, recapitalization,
merger or similar event without the prior written consent of GHS. For purposes
of this Agreement, the term “Shares” shall mean any capital stock of or other
equity interest in the Company, or any securities exercisable for or convertible
into any of the foregoing owned as of the date hereof or any time hereafter, or
any agreement or commitment to issue any of the foregoing.

“Permitted Transactions” shall include:

(a)     

Bridge financing in an amount not to exceed $500,000 in aggregate principal
amount of indebtedness or in net proceeds to be received by the Company, which
bridge financing is anticipated to be repaid with proceeds of a Financing;

  (b)     

The closing of sales of Shares pursuant to the Reg S Offering that are pending
as of the date hereof generating net proceeds to the Company of not more than
$100,000; and

  (c)     

Sales of Shares pursuant to the Reg S Offering following the end of the “road
show” organized by the Advisor, if the Advisor is unable to indicate that it is
confident in its ability to close a Financing or Transaction satisfying the
Financial Requirement.

 

-5-

--------------------------------------------------------------------------------



          9.                    INDEPENDENT CONTRACTOR. The Advisor shall act at
all times hereunder as an independent contractor with respect to the Company,
and not as an employee, partner, agent or co-venturer of or with the Company.
Except as set forth herein, the Company shall neither have nor exercise control
or direction whatsoever over the operations of the Advisor, and the Advisor
shall neither have nor exercise any control or direction whatsoever over the
employees, agents or subcontractors hired by the Company.

          10.                  NO AGENCY CREATED. No agency, employment,
partnership or joint venture shall be created by this Agreement, as the Advisor
is an independent contractor as that term is defined in the Internal Revenue
Code of 1986, as amended. The Advisor shall have no authority as an agent of the
Company or to otherwise bind the Company to any agreement, commitment,
obligation, contract, instrument, undertaking, arrangement, certificate or other
matter. Each party hereto shall refrain from making any representation intended
to create an apparent agency, employment, partnership or joint venture
relationship between the parties.

          11.                  INDEMNIFICATION.

          (a)                              Indemnity by the Company. The Company
hereby indemnifies and holds harmless the Advisor and each person associated
with the Advisor against any and all losses, claims, damages, liabilities and
expenses (including reasonable costs of investigation and legal counsel fees)
arising out of or based upon:

                  (i)                       Any breach by the Company of its
representations, warranties or covenants contained in or made pursuant to this
Agreement; or

                  (ii)                       Any violations of laws, rules or
regulations by the Company or the Company’s agents, employees, representatives
or affiliates.

          This indemnity shall be in addition to any liability the Company may
otherwise have.

          (b)                              Indemnity by the Advisor. The Advisor
hereby indemnifies and holds harmless the Company and each person associated
with the Company against any and all losses, claims, damages, liabilities and
expenses (including reasonable costs of investigation and legal counsel fees)
arising out of or based upon:

                  (i)                       Any breach by the Advisor of its
representations, warranties or covenants contained in or made pursuant to this
Agreement; or

                  (ii)                       Any violations of laws, rules or
regulations by the Advisor or the Advisor’s agents, employees, representatives
or affiliates.

          This indemnity shall be in addition to any liability the Advisor may
otherwise have.

-6-

--------------------------------------------------------------------------------



          (c)                        Actions Relating to Indemnity. If any
action or claim shall be brought or asserted against a party entitled to
indemnification under this Agreement (the “Indemnified Party”) or any person
controlling such party and in respect of which indemnity may be sought from the
party obligated to indemnify the Indemnified Party pursuant to this Paragraph 11
(the “Indemnifying Party”), the Indemnified Party shall promptly notify the
Indemnifying Party in writing and the Indemnifying Party shall assume the
defense thereof, including the employment of legal counsel and the payment of
all expenses related to the claim against the Indemnified Party or such other
controlling party. The Indemnified Party or any such controlling party shall
have the right to employ separate legal counsel in any such action and
participate in the defense thereof and to be indemnified for the reasonable
legal fees and expenses of the Indemnified Party’s own legal counsel. This
Paragraph 11 shall survive any termination of this Agreement.

          12.                NON-CIRCUMVENTION. The Advisor and the Company
hereby represent, warrant and covenant that neither party will directly or
indirectly interfere with, limit, circumvent or otherwise damage or alter in any
respect the relationship, rights, duties and obligations of the parties
established herein or the interests of the parties created herein, and the
Company represents that it will not seek to arrange any Financing or Transaction
which is similar to the Financings or Transactions contemplated herein other
than pursuant to the terms hereof during the term of this Agreement or for a
period of 18 months after the termination of this Agreement.

          13.                NOTICES. Any notice required or permitted to be
given pursuant to this Agreement shall be in writing (unless otherwise specified
herein) and shall be deemed effectively given upon personal delivery or upon
receipt by the addressee by courier or by telefacsimile addressed to each of the
other Parties thereunto entitled at the respective address listed below, with a
copy by email, or at such other addresses as a Party may designate by ten days
advance written notice:

If to the Company:

Fearless International, Inc.
927 Lincoln Road, Suite 200
Miami, FL 33139
Attn: Jeffrey Binder, President and CEO
Fax No.: (305) 674-1511
jb@fearlessyachts.com

with a copy to:

Hodgson Russ LLP
1540 Broadway
New York, NY 10036-4039
Attn: Jeffrey Rinde, Partner
Fax No.: (646) 218-7644
jrinde@hodgsonruss.com

-7-

--------------------------------------------------------------------------------



If to the Advisor:

Global Hunter Securities
660 Newport Center Drive, Suite 950
Newport Beach, California 92660\
Attn: Gerald L. Mars, CPA, CVA
Fax No: (949) 719-9004
gmars@ghsecurities.com

with a copy to:

Keesal, Young & Logan
400 Oceangate
P.O. Box 1730
Long Beach, CA 90801-1730
Attn: John L. Babala, Esq.
Fax No.: (562) 436-7416
John.babala@kyl.com

Ardent Advisors, LLC
95 Horatio Street, Suite 204
New York, NY 10014
Fax No: (646) 202-1800
Attn: Brian Corbman, Managing Director
Fax No.: (215) 681-6686
brian@ardent-advisors.com

          (a)                                sent by telecopy or facsimile
transmission (in which case it shall be deemed delivered upon actual receipt);

          (b)                                placed in the United States mail,
certified mail, return receipt requested, postage prepaid and addressed as
provided in this paragraph (in which case, it shall be deemed delivered five (5)
days after such mailing); or

          (c)                                personally delivered (in which case
it shall be deemed delivered upon actual receipt) to, in all cases under
Paragraphs 13(a), (b) and (c) of this Agreement, the name, address, telephone
and/or facsimile numbers set forth below the signatures lines for each party to
this Agreement.

          14.                  ASSIGNMENT. This Agreement shall not be assigned,
pledged or transferred in any way by either party hereto without the prior
written consent of the other party. Any attempted assignment, pledge, transfer
or other disposition of this Agreement or any rights, interests or benefits
herein contrary to the foregoing provisions shall be null and void.

          15.                  CONFLICTING AGREEMENTS. The Advisor and the
Company represent and warrant to each other that the entry into this Agreement
and the obligations and duties undertaken hereunder will not conflict with,
constitute a breach of or otherwise violate the terms of any agreement or court
order to which either party is a party, and that each party is not

-8-

--------------------------------------------------------------------------------



required to obtain the consent of any person, firm, corporation or other entity
in order to enter into this Agreement.

         16.              NO WAIVER. No terms or conditions of this Agreement
shall be deemed to have been waived, nor shall any party hereto be stopped from
enforcing any provisions of the Agreement, except by written instrument of the
party charged with such waiver or estoppel. Any written waiver shall not be
deemed a continuing waiver unless specifically stated, shall operate only as to
the specific term or condition waived, and shall not constitute a waiver of such
term or condition for the future or as to any act other than those specifically
waived.

         17.              GOVERNING LAW. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York. The venue for
any legal proceedings conducted pursuant to this Agreement will be in the
appropriate forum in the City of New York, NY.

         18.              ENTIRE AGREEMENT. This Agreement contains the entire
agreement of the parties hereto in regard to the subject matter hereof and may
not be changed orally but only by written document signed by the party against
whom enforcement of the waiver, change, modification, extension or discharge is
sought. This Agreement supercedes all prior written or oral agreements by and
among the Company or any of its subsidiaries or affiliates and the Advisor or
any of its affiliates with respect to the subject matter of this Agreement.

         19.              PARAGRAPH HEADINGS. Headings contained therein are for
convenient reference only. They are not a part of this Agreement and are not to
affect in any way the substance or interpretation of this Agreement.

         20.              SURVIVAL OF PROVISIONS. In case any one or more of the
provisions or any portion of any provision set forth in this Agreement should be
found to be invalid, illegal or unenforceable in any respect, such provision(s)
or portion(s) thereof shall be modified or deleted in such manner as to afford
the parties the fullest protection commensurate with making this Agreement, as
modified, legal and enforceable under applicable laws. The validity, legality
and enforceability of any such provisions shall not in any way be affected or
impaired thereby and such remaining provisions shall be construed as severable
and independent thereof.

         21.              BINDING EFFECT. This Agreement is binding upon and
inures to the benefit of the parties hereto and their respective successors and
assigns, subject to the restriction on assignment contained in Paragraph 14 of
this Agreement.

         22.              ATTORNEY'S FEES. The prevailing party in any legal
proceeding arising out of or resulting from this Agreement shall be entitled to
recover its costs and fees, including, but not limited to, reasonable attorneys'
fees and post judgment costs, from the other party.

         23.              GENDER; PRONOUNS. The use of the masculine shall refer
to the feminine or neuter in circumstances in which the context otherwise
requires and the singular shall refer to the plural in circumstances in which
the context otherwise requires.

-9-

--------------------------------------------------------------------------------



          24.              AUTHORIZED AGENT. The persons executing this
Agreement on behalf of the Company and the Advisor hereby represent and warrant
to each other that they are the duly authorized representatives of their
respective entities and that each has taken all necessary corporate or
partnership action to ratify and approve the execution of this Agreement in
accordance with its terms.

          25.              ADDITIONAL DOCUMENTS. Each of the parties to this
Agreement agrees to provide such additional duly executed (in recordable form,
where appropriate) agreements, documents and instruments as may be reasonably
requested by the other party in order to carry out the purposes and intent of
this Agreement.

          26.              COUNTERPARTS & TELEFACSIMILE. This agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original and all of which shall constitute one agreement. A telefacsimile of
this Agreement may be relied upon as full and sufficient evidence as an
original.

          27.              USE OF TRANSACTION DATA. The Company hereby agrees
that the Advisor may use the details of the Services and resulting Transactions
and Financings in the Advisor’s promotional material, including the Company’s
name and description of business and the amount of capital raised or the nature
of the transaction. The Advisor agrees to accurately represent the transaction
in its promotional materials and cease using such information at the request of
the Company. If applicable, the Company agrees to include the Advisor on any
tombstone related to a Financing or Transaction in which the Advisor
participated.

          28.              BACKGROUND CHECK. The Company and the Advisor hereby
grant permission to each other to perform, in connection with due diligence, a
background check, including but not limited to the financial history, tax or
other liens or judgments, credit rating, criminal record, litigation history of
each, or any of its affiliates, associates or related entities. Further, the
Company shall, within five (5) calendar days of signing this Agreement provide
the following information: full name, name of any entities in which they or
their associates owns an interest, names of any affiliated entities, date of
birth, social security number, primary address and any other addresses of their
management team for the past ten (10) years. The Advisor and the Company shall
keep all information confidential and shall only use such information for the
purposes of a background check in connection with this Agreement.

          29.              DIVISION OF FEES BETWEEN GHS AND ARDENT. The Company
shall pay the fees in Section 4(a) through (d) of this Agreement to GHS, as
managing placement agent and Ardent based on the percentages in the following
schedule:

Section    
GHS
 
Ardent
 
Total
  Reference                                              
4(a)
    60 %   40 %   100 %                           (b)     60 %   40 %   100 %  
                        (c)     40 %   60 %   100 %                          
(d)     50 %   50 %   100 %  


-10-

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective
_______ __, 2007.

The Company:   Fearless International, Inc.                
By:                                                           
     ______________,_____________                      
By:                                                           
     ______________,_____________             The Advisor:   Global Hunter
Securities, LLC – Managing Placement     Agent                      
By:                                                                   Gerald L.
Mars, Managing Director                 Ardent Advisors, LLC                    
  By:                                                                   Brian
Corbman, Managing Director


-11-

--------------------------------------------------------------------------------